         Case 12-18478        Doc 27     Filed 06/05/19 Entered 06/05/19 12:39:18                  Desc Notice
                                       Fixing Time For Filing Page 1 of 1
Form NTCFTFC7

                                   United States Bankruptcy Court
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604


In Re:
                                                              Case No. 12−18478
                                                              :
Magda Djurovic                                                Chapter : 7
4664 Old Orchard Rd, Unit 2−W                                 Judge :   Timothy A. Barnes
Skokie, IL 60076
SSN: xxx−xx−4521 EIN: N.A.




Debtor's Attorney:                                        Trustee:
David H Cutler                                            Brian Audette
Cutler & Associates, Ltd.                                 Perkins Coie LLP
4131 Main St.                                             131 S Dearborn Street, Suite 1700
Skokie, IL 60076                                          Chicago, IL 60603−5559

847−673−8600                                              312−324−8534

                            NOTICE FIXING TIME FOR FILING CLAIMS
To the Debtor(s), Creditors, and other Parties in Interest:

A petition under Chapter 7 of the U.S. Bankruptcy Code has been filed by (or against) the above−named debtor(s) on
May 4, 2012 .

1. September 5, 2019 is fixed as the last day for the filing of claims by creditors other than governmental units.

2. September 5, 2019 is fixed as the last day for the filing of claims by governmental units.

In order to have a claim allowed and share in any distribution from the estate, a creditor must file a claim, whether or
not the creditor was included in the schedules filed by the debtor(s). Claims which are not filed on or before the date
fixed as the last day for the filing of claims as specified in #1 and #2 above, will not be timely, except as otherwise
provided by law.

Attorneys must file this claim electronically via the CM/ECF system. Non−Attorneys may file in person or by
mail at the Clerk of the Bankruptcy Court's address shown at the top of the form. A Proof of Claim form
("Official Form B 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerks office.

                                                              For the Court,


Dated: June 5, 2019                                           Jeffrey P. Allsteadt , Clerk
                                                              United States Bankruptcy Court
